United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3250
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
David Lynch,                             *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: February 12, 2003

                                   Filed: March 13, 2003
                                    ___________

Before BOWMAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                         ___________

BOWMAN, Circuit Judge.

       David Lynch entered a conditional guilty plea to conspiracy to manufacture and
distribute more than fifty grams of methamphetamine, to the manufacture and
distribution of more than fifty grams of methamphetamine, as well as to being a felon
in possession of a firearm. Lynch reserved his right to appeal the denial of his motion
to suppress and, on appeal, urges that the District Court1 erred when it determined


      1
       The Honorable Michael J. Melloy, United States District Judge for the
Northern District of Iowa. Judge Melloy has since been appointed United States
Circuit Judge for the Eighth Circuit and currently serves in that capacity.
that the scope of the search warrant was adequately supported by probable cause.
When considering a district court's denial of a motion to suppress, we review the
court's factual determinations for clear error and its conclusions of law de novo.
United States v. Ervasti, 201 F.3d 1029, 1038 (8th Cir. 2000). We affirm.

       Lynch contends that the search warrant was over-broad and that the required
"nexus between the contraband and the place to be searched" was absent. United
States v. Tellez, 217 F.3d 547, 550 (8th Cir. 2000). Rather, he argues, the facts only
supported the issuance of a warrant for the search of the outbuildings on his property
and not his residence, where the evidence sought to be suppressed was found. We
disagree. The information presented in the application for the search warrant and in
Officer Furness's accompanying affidavit clearly establish probable cause for the
search of the entire property. See Application for Search Warrant at 6-8. The
affidavit recites that the police observed two suspected drug dealers (Delwin Troy
Thompson, Jr. and Lynch) arrive in an automobile at Lynch's property and enter
Lynch's residence. The two men left the residence shortly thereafter and Thompson
was observed carrying two small items, which he placed into the front of his car.
Lynch then walked behind one of the outbuildings and returned carrying a large
bucket, which he placed into a storage box that he took from his own car. He then
placed the storage box into Thompson's trunk. After Thompson left the Lynch
property, police stopped him (after a brief chase) because his license was suspended
and searched his car. They found two packages of lithium batteries and what they
suspected (and Thompson stated) was anhydrous ammonia in the storage box in his
trunk (lithium and anhydrous ammonia are precursors to methamphetamine). This
alone would support the issuance of a warrant to search the entire property; however,
there was more.

      Furness's warrant application and affidavit also recited information from one
or more confidential informants that Lynch allowed Thompson to use his home to
cook methamphetamine, that Lynch sold anhydrous ammonia to Thompson, and that

                                         -2-
Lynch was dealing marijuana. In addition, the warrant application listed prior arrests
and convictions of Thompson and Lynch for various narcotics crimes. Finally, the
application referenced a relatively recent search of Thompson's residence that turned
up materials and substances used in the so-called "Nazi method" of methamphetamine
manufacture.2 In these circumstances, we conclude there was "a fair probability that
contraband or evidence of a crime [would] be found" on Lynch's property, that the
warrant was properly issued, and that the District Court did not err when it refused
to suppress the evidence seized from Lynch's residence. Illinois v. Gates, 462 U.S.
213, 238 (1983).

      Accordingly, we affirm the denial of Lynch's motion to suppress.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The "Nazi method" makes use of readily available ingredients and yields a
very pure product. The technique takes its name from the method perfected and used
by German soldiers during World War II to produce methamphetamine so they could
stay alert while in the field. Morning Edition: Theft of Anhydrous Ammonia from
Farmers and Fertilizer Dealers Around the Midwest (NPR radio broadcast,
October 25, 1999), available at 1999 WL 32926461; Carrick Mollenkamp, DEA
Fights Rise of Drug in Southeast, Wall St. J., July 1, 1998, available at 1998 WL-WSJ
3500023.

                                         -3-